DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-12 and 15-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Henderek et al. (US PGPub 2014/0247210). 

1)	Regarding claim 11, Henderek discloses an apparatus (figs. 1-3, computer 100), comprising: 
a memory that stores executable modules ([0058], the computer 100 can include programming 116 stored on permanent, rewritable, or transient memory); and

acquire a spatial position relationship between a gaze point of a user employing the apparatus and an information carrier ([0068], the computer 100 can include a non-contact input 106 that is an eye-tracking device. An eye-tracking device can detect eye indications of a user. As used herein, the term "eye indications" is inclusive of detecting the direction of a user's gaze); and
process, at least according to the spatial position relationship, and correspondences between different spatial position relationships and information processing manners, information carried by the information carrier ([0067] and fig. 2B, zones 202 are used to enable non-contact control of the computer 100), comprising:
determine at least one information processing manner corresponding to the spatial position relationship ([0067], each zone 202 can be associated with a particular computer function), and
process, according to the at least one information processing manner, the information carried by the information carrier ([0069], for example, a zone 202 can be located a distance to the left of a display device 104 and can be associated with a certain computer function. The user can perform the function in that zone 202, as described in further detail below, by focusing gaze to the left of the display device 104).

2)	Regarding claim 12, Henderek further discloses wherein the spatial position relationship comprises at least one of the information carrier overlaps with the gaze point, the information carrier is located above the gaze point, the information carrier is located below the gaze point, the information carrier is located left of the gaze point, the information carrier is located right of the gaze point, the information carrier is located in front of the gaze point, and the information carrier is located behind the gaze point (fig. 2B and [0069], a zone 202 can be located outside of the display 200 and the non-contact target 208 need not be constrained to the display 200 of the computer 100).

3)	Regarding claim 15, Henderek further discloses wherein the operations further comprise:
prompt the user relating to the at least one information processing manner ([0068], the computer function associated with each zone 202 can, but need not, be presented to the user on the display device 104 (e.g., a text box)).

4)	Regarding claim 16, Henderek further discloses wherein the operations further comprise:
display the at least one information processing manner at the gaze point ([0068], the computer function associated with each zone 202 can, but need not, be presented to the user on the display device 104 (e.g., a text box)).

5)	Regarding claim 17, Henderek further discloses wherein the operations further comprise:
determine the information carried by the information carrier (fig. 2B, display 200 in zonal control mode 206);
determine at least one information processing manner corresponding to the information ([0069], for example, a zone 202 can be located a distance to the left of a display device 104 and can be associated with a certain computer function. The user can perform the function in that zone 202, as described in further detail below, by focusing gaze to the left of the display device 104); and
determine a correspondence between the at least one information processing manner corresponding to the information and at least one spatial position relationship ([0067] and fig. 2B, zones 202 are used to enable non-contact control of the computer 100. Each zone 202 can be associated with a particular computer function).

6)	Regarding claim 18, Henderek further discloses wherein the operations further comprise:
determine that the spatial position relationship does not change within a preset time period ([0071], in some embodiments, a lockout time can be implemented whereby if a user activates a function associated with a zone 202, the function associated with the zone 202 cannot be act rated (e.g., activated in the same manner or in a different manner) until the expiration of a certain length of time).

7)	Regarding claim 19, Henderek further discloses wherein the information carrier comprises any one of a business card, a picture, a label, a two-dimensional code, or a terminal interface (figs 2A and 2B, display 200 reads on terminal interface).

8)	Claims 1, 2 and 5-10 are method claims drawn to the apparatus of claims 11, 12 and 15-20 respectively and are therefore interpreted and rejected based on similar reasoning. 

9)	Claims 21 and 22 are non-transitory computer readable medium claims drawn to the apparatus of claims 11 and 12 respectively and are therefore interpreted and rejected based on similar reasoning. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Henderek in view of Iwasaki et al. (US PGPub 2016/0147301). 

1)	Regarding claim 13, Henderek discloses a zone location on or outside of the display however Henderek does not disclose wherein the spatial position relationship comprises: a distance between the information carrier and the gaze point.
In a similar field of endeavor of gaze tracking Iwasaki discloses wherein the spatial position relationship comprises: a distance between the information carrier and the gaze point ([0116], in the display apparatus 11, it is also possible to determine, based on the light-receiving signal map, a distance to the target object gazed by the user). 


2)	Claim 3 is a method claim drawn to the apparatus of claim 13 and is therefore interpreted and rejected based on similar reasoning. 

3)	Claim 23 is a non-transitory computer readable medium claim drawn to the apparatus of claim 13 and is therefore interpreted and rejected based on similar reasoning. 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Henderek in view of Chi (US 8,898,496).  

1)	Regarding claim 20, Henderek does not disclose wherein the information carrier is the business card; and the operations further comprise: perform, on the information carried by the information carrier, any one of: collect an image of the business card; collect the image of the business card, and identify and store the image;  collect the image of the business card, identify and store the image, and send information according to an identified communication identifier; and collect the image of the business card, identify and store the image, and perform a social operation according to an identified user identifier.
	In a similar field of endeavor of computer systems, Chi discloses wherein the information carrier is the business card (column 7, lines 21-22, an object (for example, a business card)); and the operations further comprise:
perform, on the information carried by the information carrier, any one of: 
collect an image of the business card;
collect the image of the business card, and identify and store the image; 

collect the image of the business card, identify and store the image, and perform a social operation according to an identified user identifier (column 7, lines 22-25, commands that the user wants the computing system to perform using an imaging device (such as visually scanning and storing the information on the business card)). 
	In light of the teachings of Henderek and Chi, it would have been obvious to one of ordinary skill in the art that a system/method such as taught by Henderek to determine a spatial relationship between a user input (gaze) and an information carrier (in the form of a display) would have been applicable to other types of information carrier such as a business card as taught by Chi, and to substitute the gaze tracking on a display of Henderek by providing the business card of Chi, for the purpose of substituting known information carrying objects to gather and process data. 

	2)	Claim 10 is a method claim drawn to the apparatus of claims 20 respectively and are therefore interpreted and rejected based on similar reasoning. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Studerus et al. (US PGPub 2015/0169996) discloses the reference object in particular can be an object or articles with the dimensions of a credit card, such as a bank card, credit card, debit card, driving license, ID card, telephone card, business card, insurance card or likewise, for example ([0075]). 
Lin et al. (US 6,842,670) discloses using eye-tracking to perform a plurality of operation commands (column 2, lines 30-67). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693